IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAMONT TAYLOR,                             : No. 151 EM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOHN J. TALABER, ESQUIRE,                  :
SECRETARY PENNSYLVANIA BOARD               :
OF PROBATION AND PAROLE ("PBPP"),          :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.